Citation Nr: 0614818	
Decision Date: 05/19/06    Archive Date: 05/31/06

DOCKET NO.  03-16 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1966 to October 
1969.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

The veteran's appeal was previously before the Board in May 
2004, at which time the Board remanded the case for further 
action by the originating agency.  In a December 2005 rating 
decision, the originating agency granted an increased rating 
of 50 percent from the effective date of service connection.  
As this action has not satisfied the veteran's appeal, the 
case has been returned to the Board for further appellate 
action.


FINDING OF FACT

The veteran's PTSD is manifested by occupational and social 
impairment which more nearly approximates reduced reliability 
and productivity than deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood.


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for PTSD 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.7, 4.130, Diagnostic Code 9411 (2005).







REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
appellant with the notice required under the VCAA by letter 
mailed in May 2004, subsequent to its initial adjudication of 
the claim.  Although the veteran has not been provided notice 
of the type of evidence necessary to establish an effective 
date for an increased rating, the Board finds that there is 
no prejudice to the appellant in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  As explained below, the Board has determined 
that an increased rating is not warranted.  Consequently, no 
effective date for an increased rating will be assigned, so 
the failure to provide notice with respect to this element of 
the claim was no more than harmless error.

The record also reflects that the veteran has been afforded 
appropriate VA examinations and the originating agency has 
obtained the veteran's service medical records and post-
service treatment records.  Neither the veteran nor his 
representative has identified any outstanding evidence that 
could be obtained to substantiate the claim.  The Board is 
also unaware of any such evidence.  Therefore, the Board is 
also satisfied that VA has complied with the duty to assist 
requirements of the VCAA and the pertinent implementing 
regulation.

Following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the veteran's claim.  There 
is no indication in the record or reason to believe that the 
ultimate decision of the originating agency would have been 
different had complete VCAA notice been provided at an 
earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the 
veteran's claim.




Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2005).  

Each disability must be considered from the point of view of 
the veteran working or seeking work.  38 C.F.R. § 4.2 (2005).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

A 50 percent rating is warranted for PTSD if it is productive 
of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to compete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating contemplates occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.


Analysis

In assessing the evidence of record, it is important to note 
that the Global Assessment of Functioning (GAF) score is a 
scale reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th 
ed. (DSM-IV) at 32).  

Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  Id.

A score of 51-60 is appropriate where there are, "Moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) OR moderate difficulty in social, 
occupational, or school functioning, (e.g., few friends, 
conflicts with peers or co-workers)."  Id. 

A score of 61-70 is indicated where there are, "Some mild 
symptoms (e.g., depressed mood and mild insomnia OR some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, has some meaningful 
interpersonal relationships."  Id.  

In the present case, the evidence shows that the social and 
industrial impairment  from the veteran's PTSD most nearly 
approximates the occupational and social impairment with 
reduced reliability and productivity contemplated by the 
assigned rating of 50 percent.  

At a November 2002 VA examination performed in response to 
the veteran's claim for service connection for PTSD, it was 
noted that the veteran had been married to his second wife 
since 1977 and had been employed as a laborer for a 
corporation since 1990.  The mental status examination was 
negative except for depression, anxiety, a blunted affect and 
some evidence of withdrawal.  The examiner concluded that the 
symptoms of the veteran's PTSD were mild to moderate.  The 
GAF score was 65, indicating the presence of some mild 
symptoms or difficulty in social, occupational, or school 
functioning.  None of the symptomatology or social and 
industrial impairment associated with a 70 percent rating was 
demonstrated on this examination. 

The veteran's December 2004 VA examination to determine the 
degree of severity of his PTSD did not disclose the presence 
of symptoms associated with a rating in excess of 50 percent.  
Specifically, the examination disclosed no evidence of 
obsessional rituals which interfere with routine activities; 
intermittently illogical, obscure or irrelevant speech; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
spatial disorientation; or suicidal ideation.  In this 
regard, the Board notes that while the veteran stated that he 
frequently checks and double-checks things around his home 
concerning personal safety, the examiner found that he did 
not appear to meet the diagnostic criteria for obsessive 
compulsive disorder and there is no indication that these 
behaviors interfered with routine activities.  Similarly, the 
examiner found that the veteran did not endorse symptoms 
consistent with a panic disorder.  The examiner also noted 
that the veteran had maintained continued employment, but was 
generally isolated and has marked difficulty with 
interpersonal situations.  In the examiner's opinion the 
veteran had moderate to severe symptoms associated with his 
PTSD.  He assigned a GAF score of 50.  

Similarly, VA outpatient treatment records note that the 
veteran has complained of weight loss, depression, insomnia, 
and irritability; however, they also show that he was found 
to be alert and oriented and to have coherent thought 
processes.  The records reflect that despite some 
occupational difficulty he has been able to maintain full-
time employment, to include working many hours of overtime.  
Although a December 2002 record notes that he reported 
frequent intrusive thoughts with occasional dissociative 
events, he denied any dissociative events when he was seen in 
June 2003.  The December 2002 outpatient record also 
indicates that the veteran reported uncontrollable episodes 
of rage and agitation, but the records generally show that 
the veteran has maintained control of his rage and agitation.  
While he has marital difficulty, he remains married and has a 
good relationship with his daughter.  The outpatient records 
show that his GAF scores have ranged from 45 to 65.  These 
scores are consistent with moderate to serious 
symptomatology.  

While there is some evidence of impaired impulse control and 
occasional dissociative events, none of the other symptoms 
associated with a rating in excess of 50 percent have been 
demonstrated.  In sum, the record demonstrates that 
throughout the initial evaluation period the manifestations 
of the disability and the resulting impairment have more 
nearly approximated those associated with a 50 percent rating 
than those for a higher rating.  Accordingly, the disability 
warrants no more than a 50 percent rating.  

							
							(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to an initial rating in excess of 50 percent for 
PTSD is denied.




____________________________________________
Shane A. Durkin
Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs


